Name: Commission Regulation (EEC) No 431/89 of 21 February 1989 amending Regulation (EEC) No 1813/84 laying down detailed rules for applying the differential amounts for colza, rape and sunflower seed
 Type: Regulation
 Subject Matter: economic policy;  plant product;  monetary economics
 Date Published: nan

 22. 2. 89 Official Journal of the European Communities No L 50/7 COMMISSION REGULATION (EEC) No 431/89 of 21 February 1989 amending Regulation (EEC) No 1813/84 laying down detailed rules for applying the differential amounts for colza, rape and sunflower seed THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation No 136/66/EEC of the Council of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2210/88 (2), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (3), as last amended by Regulation (EEC) No 2216/88 (4), and in particular Article 7 thereof, Whereas Commission Regulation (EEC) No 1813/84 (*), as last amended by Regulation (EEC) No 2138/87 (*)j stipulates that the differential amount is to include a target price corrective reflecting the effect of the monetary gap on the target price ; whereas for this purpose the target price is reduced by a percentage, at present 7,5 % ; whereas in view of the market trend and to avoid disturbance the percentage should be increased ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 In Article 5 ( 1 ) of Regulation (EEC) No 1813/84 *7,5 %', is replaced by *13 %'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to the calculation of the differential amounts applicable for identification or export purposes :  for colza and rape seed, from July 1989,  for sunflower seed, from August 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 February 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9. 1966, p. 3025/66. 0 OJ No L 197, 26. 7. 1988, p. 1 . (3) OJ No L 167, 25. 7. 1972, p. 9 . (4) OJ No L 197, 26. 7. 1988, p. 10. (Ã  OJ No L 170, 29. 6. 1984, p. 41 . O OJ No L 200, 21 . 7. 1987, p. 9.